TONE, Circuit Judge,
concurring.
I concur in the judgment.
Our holding is necessarily only that a claim under § 1983 is not made out by the allegations of fact in the complaint with respect to a conspiracy between Judge Stump and the other parties. Those allegations are, in effect, that the judge, in the exercise of what the Supreme Court has held to be judicial authority, “approved” a petition presented to him; that the mother and her attorney invoked the exercise of that authority by presenting the petition; and that the physicians and the hospital carried out the tubal ligation after Judge *269Stump had “approved” the petition. There are no allegations that the judge’s action, however misguided, was not disinterested: it is not alleged that he met with the other defendants to plan the events that brought about the sterilization or otherwise did anything more than commit an egregious error in law and in judgment while acting in his capacity as a judge. A private person does not conspire with a judge merely by invoking an exercise of the judge’s judicial authority or merely by taking action which a judge exercising such authority has purported to “approve.”
The liberal rules of federal pleading, to which the dissent appeals, are beside the point, because, as I understand the concession made by plaintiffs’ counsel at oral argument, they did not and do not intend to allege any facts in addition to those just summarized.* The allegation that all the defendants conspired together to deprive Linda Sparkman of her constitutional rights must be read in the light of this concession. As to Judge Stump, that allegation is intended to say no more than that his action in entering the order was so gross a departure from recognized legal principles that it amounted to a reckless disregard of Linda Sparkman’s constitutional rights. Thus plaintiffs can prove no more than an egregiously erroneous but disinterested judicial ruling. A remand to allow amendment would therefore be pointless.
I concur also in the Chief Judge’s concurring opinion.

 In response to questions from the court, counsel stated that they could not show Judge Stump acted corruptly but could show that his action was so inconsistent with generally recognized principles that it was in reckless disregard of Linda Sparkman’s rights.